UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1386


STEWART ENGINEERING, INC.,

                     Plaintiff - Appellant,

              v.

CONTINENTAL CASUALTY COMPANY; SKANSKA USA BUILDING, INC.,

                     Defendants - Appellees,

              and

ZURICH AMERICAN INSURANCE COMPANY; CLARK NEXSEN, INC.,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:15-cv-00377-D)


Submitted: October 31, 2018                                  Decided: November 7, 2018


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen P. Safran, SAFRAN LAW OFFICES, Raleigh, North Carolina, for Appellant.
Richard A. Simpson, Leland H. Jones IV, Ashley E. Eiler, WILEY REIN LLP,
Washington, D.C., for Appellee Continental Casualty Company.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Stewart Engineering, Inc. (“Stewart”), appeals the district court’s order granting

summary judgment in favor of Continental Casualty Company (“Continental”) and

holding that, as a matter of law, Continental has no further obligation to defend or

indemnify Stewart against several claims that arose out of the collapse of two pedestrian

bridges designed by Stewart. We affirm.

       “We review a district court’s decision to grant summary judgment de novo,

applying the same legal standards as the district court, and viewing all facts and

reasonable inferences therefrom in the light most favorable to the nonmoving party.”

Carter v. Fleming, 879 F.3d 132, 139 (4th Cir. 2018). Summary judgment is appropriate

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he

pertinent inquiry is whether there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of

either party.” Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir.

2018) (internal quotation marks omitted).

       Stewart purchased a Professional Liability and Pollution Incident Insurance Policy

(“policy”) from Continental that obligated Continental to defend and indemnify Stewart

against claims arising from Stewart’s wrongful acts, with Continental’s liability limited to




                                             3
$3,000,000 per claim and $5,000,000 for the policy term. 1 The policy also provided that

Continental would consider all related claims to be a single claim subject to the

$3,000,000 limit and defined “related claims” as “all claims . . . during any policy year

arising out of . . . a single wrongful act; [or] . . . multiple wrongful acts that are logically

or causally connected by any common fact, situation, event, transaction, advice, or

decision.” J.A. 104. 2 Under the policy, Continental was not obligated to defend or

indemnify Stewart after reaching the limit of liability for any claim or set of related

claims.

       In February 2013, Stewart contracted to furnish structural engineering designs for

two new pedestrian bridges (“Bridge 1” and “Bridge 2”) on the campus of Wake

Technical Community College. Construction of the bridges began in October 2014, and,

on November 13, 2014, Bridge 1 collapsed, killing one construction worker and injuring

four others. Bridge 2 collapsed less than 24 hours later, causing no injuries or fatalities.

Stewart settled, and Continental defended and indemnified Stewart against several claims

arising out of the collapse of Bridge 1.            Stewart does not contest that Continental

indemnified Stewart up to the $3,000,000 single claim limit. Rather, the parties dispute

whether several pending claims arising out of the collapse of Bridge 2 are related—as

defined by the policy—to the Bridge 1 claims and thus whether Continental must


       1
         Continental does not contest that the claims at issue in this case occurred within
the policy term.
       2
           “J.A.” refers to the joint appendix filed by the parties on appeal.


                                                4
continue to defend and indemnify Stewart up to the $5,000,000 policy term limit. 3 The

district court concluded that the Bridge 2 claims were related to the Bridge 1 claims

under the plain language of the policy. The court therefore held that Continental has no

further obligation to defend or indemnify Stewart against those claims.

       Federal subject matter jurisdiction in this case rests on diversity, see 28 U.S.C.

§ 1332 (2012), and the parties do not dispute that North Carolina law applies. “Pursuant

to North Carolina law, the interpretation of an insurance policy is a question of law” for

the court. State Auto Prop. & Cas. Ins. Co. v. Travelers Indem. Co. of Am., 343 F.3d 249,

254 (4th Cir. 2003). An insurance policy is a contract, and “[a]s with all contracts, the

object of construing an insurance policy is to arrive at the insurance coverage intended by

the parties when the policy was issued.” Harleysville Mut. Ins. Co. v. Buzz Off Insect

Shield, L.L.C., 692 S.E.2d 605, 612 (N.C. 2010) (internal quotation marks omitted).

“When the policy language is clear and unambiguous, a court is required to enforce the

policy as written. Terms defined in insurance policies are applied to all clauses of the

insurance contract, while undefined terms are construed in accordance with their ordinary

meaning.” Cont’l Cas. Co. v. Amerisure Ins. Co., 886 F.3d 366, 371 (4th Cir. 2018)

(citation omitted).

       We agree with the district court that the claims arising out of the collapse of

Bridge 2 are related to the claims arising out of the collapse of Bridge 1 under the plain

and unambiguous language of the policy. Stewart points to several ways in which the

       3
           The underlying claims alleged that Stewart negligently designed the bridges.


                                              5
collapse of Bridge 1 was distinct from the collapse of Bridge 2 and asserts that the two

bridge collapses caused different sets of injuries. However, as the district court noted,

claims are related under the policy if they arise out of wrongful acts that are logically or

casually connected by any common fact. The alleged wrongful acts out of which the

Bridge 1 and Bridge 2 claims arose are logically connected by multiple common facts:

Stewart executed a single contract for the design of both bridges, the same Project

Manager and Project Engineer worked on the design of both bridges, and, crucially, the

same design flaw caused the collapse of both bridges. Moreover, a miscommunication

between the Project Manager and the Project Engineer responsible for both bridges led to

Stewart’s failure to detect and correct the common design flaw. 4 Because the Bridge 2

claims are related to the Bridge 1 claims, and because Continental has already

indemnified Stewart up to the $3,000,000 limit on related claims, the district court

correctly declared that Continental has no further obligation to defend or indemnify

Stewart against the Bridge 2 claims. 5




       4
         Contrary to Stewart’s contention, the district court did not err by considering the
existence of a single contract for both bridges as one of the common facts logically
connecting the alleged wrongful acts, and the district court did not hold that the existence
of a single contract standing alone would constitute a sufficient logical connection
between the claims. Stewart’s argument that the district court was required to consider
whether Stewart’s wrongful acts were in fact the proximate causes of the bridge collapses
also finds no support in either the policy at issue or the applicable precedents.
       5
         Because we affirm the district court’s determination that the wrongful acts are
logically connected, we need not address the question of whether the acts are causally
connected.


                                             6
       Stewart also contends that the district court erred in considering evidence extrinsic

to the claims themselves in determining that the Bridge 2 claims were related to the

Bridge 1 claims. Because Stewart did not make this argument to the district court, we

decline to address it on appeal. See In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014)

(“[A]bsent exceptional circumstances, we do not consider issues raised for the first time

on appeal.” (ellipsis and internal quotation marks omitted)).

       We therefore affirm the district court’s judgment.         We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             7